DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Finality
Due to the new ground of rejection not necessitated by amendments, the finality of the previous Office action has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6-8, 10, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-100223 A (hereinafter “Goto”) with a machine translation (submitted on 28 June 2021) being used as the English language equivalent translation, in view of United States Patent Application Publication No. US 2016/0108661 (hereinafter “Strake”), and further in view of JP 2012-079445 (hereinafter “Ishiwatari”) with a machine translation (submitted on 28 June 2021) being used as the English language equivalent translation.Regarding claims 1, 2 and 19 	Goto teaches an organic EL panel (glass sheet composite) 3 comprising a glass substrate 8, a transparent electrode 9, organic light emitting layer 10, a metal electrode layer 11, and a glass sealing plate 14 (where layers 8, 9, 10, 11, and 14 correspond to the claimed at least two sheets, and at least the glass substrate 8 and the glass sealing plate 14 corresponds to at least one of the at least two adjacent sheets is a glass sheet) (abstract, and paragraphs [0030] and [0033]).  Goto also teaches a recess formed in the sealing plate 14 forms a space 32, which may be filled with an electrically insulating liquid, is located between the glass substrate 8 and the sealing plate 14 (liquid layer 32 (liquid layer) where moisture absorbent sheets 13 are illustrated as being present in one embodiment: has a thickness which is consistent throughout the organic EL panel (glass sheet composite); and is in direct contact with the glass substrate 8 and the stack of the transparent electrode 9, the organic light emitting layer 10, the metal electrode layer 11, and the glass sealing plate 14 (the at least two sheets) (Figures 3(C) and 3(D)). 	Goto does not explicitly teach a seal material provided to at least some peripheries of the two adjacent sheets so as to seal the liquid layer. 	Strake teaches a glazing (glass sheet composite) comprising at least two glass panes (sheets) and a fire-protection layer comprising a hydrogel (liquid layer) disposed therebetween (abstract).  Strake teaches the edges of the glazing may be sealed by an edge sealing (seal material) 4 in at least some peripheries of the two adjacent sheets 2.1, 2.2 so as to seal the fire-protection layer (liquid layer) 3 which aids in keeping the fire-protection layer in place when it is disposed in fluid form (paragraphs [0059] and [0060]; and Figures 1a and 1b).   	Goto and Strake are analogous inventions in the field of glass sheet composites.  Due to the fact that Goto and Strake each teach an edge treatment for a glass sheet composite which is capable of housing a liquid material interlayer (in other words, having a liquid-tight seal), it would have been prima facie obvious to substitute the edges of the glass substrate and glass sealing plate of Goto with the edge sealing of Strake to yield a glass sheet composite which would have been predictable in being 5, which may be made of glass, includes a sealing material 10 and a transparent liquid 7 (abstract; and paragraphs [0014] and [0024]).  Ishiwatari teaches to suppress the effects of reflection or refraction at each boundary surface, a (photo)refractive index difference between each component is desirably about 0.2 or less (paragraph [0023]), which encompasses the claimed ranges.  Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to modify the refractive index difference between the liquid in the space 32 (as taught by Goto) and the edge sealing (as taught by Strake) to be 0.2 or less, as taught by Ishiwatari, to prevent unnecessary reflection and/or refraction at the boundary surface of the liquid and edge sealing components.Regarding claim 3 	In addition, Strake teaches the peripheral edge sealing (seal material) is interrupted at only one location, in order to form a filling opening.  The edge sealing is completed after the filling, to the extent that the filling opening is closed (paragraph [0048]), which corresponds to the seal material is provided to all peripheries of the two adjacent sheets.Regarding claim 42.1, 2.2 and the edge surface of the edge sealing (seal material) 4 form a single surface (Figure 1a).Regarding claim 6 	Regarding the specific modulus of the glass sheet composite, although the prior art does not explicitly disclose the glass sheet has a specific modulus of 2.5 x 107 m2/s2 or higher, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Goto, Strake, and Ishiwatari teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 7 	Regarding the viscosity coefficient and surface tension of the liquid layer, although the prior art does not explicitly disclose the liquid layer has a viscosity coefficient at 25°C of 1x10-4 to 1x103 Pa·s and a surface tension at 25°C of 15 mN/m to 80 mN/m, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Goto, Strake, and Ishiwatari teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claims 8 and 10 	In addition, Goto teaches an embodiment where the sealing plate 14 has a 14 is greater than one fifth of the thickness of the substrate 8 (paragraph [0011]), which corresponds to a thickness of the substrate 8 being less than 5 mm, which overlaps the claimed range. 	Goto teaches filling the space 32 with a liquid or a gel-like substance changes the acoustic characteristics of the space 32 (paragraph [0049]). As noted above, Goto teaches a total thickness of the sealing plate 14 and the substrate 8 (two adjacent sheets) exceeds 1mm.  Goto does not explicitly teach the space 32, being filled with an electrically insulating liquid, is 100 µm or less.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate thickness of the liquid-filled space using nothing more than routine experimentation to achieve the desired acoustic characteristics of the panel.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claims 13 and 14 	In addition, Goto teaches the organic EL panel (glass sheet composite) 3 is included in an organic EL panel speaker 1 which includes a vibration actuator (vibrator) 4 mounted on the organic EL panel 3 (paragraphs [0006], [0025], and [0027] and Figure 2A), which corresponds to an opening member comprising a diaphragm comprising the organic EL panel (glass sheet composite of claim 1) 3 and at least one vibrator 4 disposed on one or both surfaces of the organic EL panel (glass sheet composite) 3.Regarding claim 18 	Regarding the resonant frequency and the half-width of resonance amplitude of the at least two sheets, although the prior art does not explicitly disclose wherein denoting Qa and wa respectively as the resonant frequency and the half-width of resonance amplitude of one of the sheets and denoting Qb and wb respectively as the resonant frequency and the half-width of resonance amplitude of the other sheet, a relationship (wa+wb)/4 < |Qa-Qb| is satisfied, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Goto, Strake, and Ishiwatari teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 20  	In addition, Goto teaches the recess 18 is formed in the sealing plate 14, which forms the space 32 between the glass substrate 8 and the sealing plate 14 (paragraph [0048]).  Goto teaches the space 32 is formed between the sealing plate 14 and the reflection layer, which is also referred to as the metal electrode layer 11, of the organic electroluminescence panel (Figure 3(D); and paragraphs [0013] and [0109]), which reads on a layered configuration of glass substrate 8/transparent electrode 9/organic light emitting layer 10/metal electrode layer 11/space 32 (location of the liquid layer)/glass sealing plate 14.  Goto also teaches the presence of a damping member, which is disclosed as being a moisture absorbent (also referred to as a moisture absorbent sheet 13), being arranged in the space, which is disclosed as being part of another invention or an alternate embodiment (paragraphs [0012] – [0019]).  Therefore, it is noted that a person having ordinary skill in the art would reasonably expect, based on the teachings above, that Goto teaches an embodiment where the presence of the aforementioned moisture absorbent sheets 13 are not present which reads on the claimed limitation requiring the liquid layer and the seal material are the only materials present between the at least two sheets, and, as a reminder, layers 8, 9, 10, 11, and 14 correspond to the claimed at least two sheets.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goto, Strake, and Ishiwatari as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2006/0063009 (hereinafter “Naitou”).Regarding claim 9 	The limitations for claim 1 have been set forth above.  In addition, Goto does not explicitly teach the organic EL panel (glass sheet composite) 3 comprises a physically strengthened glass sheet and/or a chemically strengthened glass sheet. 	Naitou teaches a high-strength glass which is applicable to the objective of size and weight reduction (abstract).  Naitou teaches the glass may be subjected to different chemical strengthening treatments to form a glass (chemically strengthened glass sheet) which has a strength of about 2 to 3 times or can reach as high as 6 to 12 times that of ordinary glass (paragraphs [0045] and [0047]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the substrate 8 and/or the sealing plate 14 of the organic EL panel (glass sheet 3 of Goto with the chemical treatment of Naitou to improve the strength of the substrate 8 and/or the sealing plate 14.
Claims 11, 12 and 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Goto, Strake, and Ishiwatari as applied to claim 1 above, in view of JP H06-325868 (hereinafter “Taniguchi”) with a machine translation (submitted on 28 June 2021) being used as the English language equivalent translation, in view of WO 2014/061565 A1 (hereinafter “Miyako”) with a machine translation (submitted on 28 June 2021) being used as the English language equivalent translation, in view of United States Patent Application Publication No. US 2010/0208188 (hereinafter “Tsai”), and further in view of United States Patent Application Publication No. US 2015/0344357 (hereinafter “Renier”).Regarding claims 11 and 12 	The limitations of claim 1 have been set forth above.  In addition, Goto teaches the space 32 may be filled with an inert and electrically insulating liquid (liquid layer), where non-limiting examples are mentioned (paragraph [0049]). 	Goto does not explicitly teach the liquid layer comprises at least one oil selected from the group consisting of a dimethyl silicone oil, a methyl phenyl silicone oil, a methyl hydrogen silicone oil, and a modified silicone oil. 	Taniguchi teaches a sealed base board for protecting an EL element formed on a glass base board from the environment so the sealed base board is unlikely to break which would suppress material and processing costs (abstract).  Taniguchi teaches the th full paragraph).  Taniguchi teaches the liquid silicone oil has an insulating property which is used in an assembly which reduces the transmission of moisture through the sealing substrate (page 4, 2nd and 3rd full paragraphs).  Taniguchi is silent with regards to specific silicone oils, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Miyako provides this conventional teaching showing that it is known in the art to use dimethyl silicone oil, a methyl phenyl silicone oil, a methyl hydrogen silicone oil, and a modified silicone oil as a silicone oil in a glass laminate application (abstract and page 8 and 5th full paragraph). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the silicone oil of Taniguchi from the dimethyl silicone oil, the methyl phenyl silicone oil, the methyl hydrogen silicone oil, and/or the modified silicone oil of Miyako motivated by the expectation of successfully practicing the invention of silicone oils which are useful in glass laminates. 	Goto, Taniguchi and Miyako are analogous inventions in the field of glass laminates.  It would have been obvious to one skilled in the art at the time of the invention to modify the insulating liquid in the space 32 of Goto with the silicone oils of Taniguchi and Miyako to yield a sealed base board having an improved resistance to moisture permeation, and decrease the likelihood that the EL element would break which would improve material and processing costs. 	In addition, Strake is silent with regards to specific materials for the edge sealing, therefore, it would have been necessary and thus obvious to look to the prior art for 24 in a display device (Tsai – paragraphs [0017] and [0024]; and Figure 2A); and/or polysulfide, polyurethane, or silicone as an edge adhesive for an edge seal for a glass sheet composite (Renier – abstract and paragraph [0085]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the edge sealing (seal material) 4 of Strake from a silicone-based resin, an epoxy-based resin, or a polyurethane-based resin motivated by the expectation of successfully practicing the invention of an edge sealant useful in a display device/glass sheet composite application.Regarding claims 15-17 	Regarding the color difference and a proportion of a difference in haze between the liquid layer and the seal material, and the vapor pressure of the liquid layer, although the prior art does not explicitly disclose: (1) a color difference ΔE*ab between the liquid layer and the seal material is 5% or less; (2) a proportion of a difference in haze between the liquid layer and the seal material is 5% or less; or (3) the liquid layer has a vapor pressure at 25 °C and 1 atm of 1 x 104 Pa or less, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Goto, Strake, Ishiwatari, Taniguchi, Miyako, Tsai, and Renier teaches a liquid layer and a seal material with an identical structure and chemical composition as the claimed invention.  See MPEP §2112, with an emphasis on §2112.01(II).
Response to Arguments
The arguments submitted by the applicant on 19 January 2022, specifically on pages 3-7, with regards to Nagahama are no longer considered applicable because Nagahama is no longer used in the rejection of record.
Applicant's other arguments submitted on 19 January 2022 have been fully considered but they are not persuasive. 	The applicant argued Goto and Strake have conflicting goals because Goto aims to reduce humidity in the space between the two sheets while Starke seeks to expose the sheets with water.  Therefore, Goto and Strake teach away from their combination, and the examiner relies upon impermissible hindsight in rejecting the claims.  The examiner respectfully disagrees and contends this argument is not commensurate in scope with the rejection of record.  Starke has not been relied upon in modifying the material of the liquid layer from Goto.  Starke has been relied upon in showing that a seal material which is provided to at least some peripheries of two adjacent sheets seals a liquid layer provided therebetween.  In other words, the reliance of Starke to modify Goto is merely directed to the importance of providing a closed system which would keep the liquid layer in place within the panel.  Moreover, in reference to the position that the examiner has relied upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 
It is noted that the examiner is reverting back to an old rejection with the reliance on Ishiwatari for teaching the refractive index difference between the seal material and liquid layer.  Therefore, in fairness, the examiner wishes to address the arguments previously presented by the applicant on 27 September 2021 with regards to the reliance of Ishiwatari in rejecting the claims. 	Starting on page 10 from the remarks submitted on 27 September 2021, the applicant argued Ishiwatari teaches a refractive index difference between a transparent liquid and transparent sealing material of about 0.2 or less is greater than 13 times the upper limit set by claim 1, therefore Ishiwatari discloses a broad applicable range and does not clearly and unequivocally teach the claimed glass sheet composite having a difference in photorefractive index between the liquid layer and the seal material of 0.015 or less.  The examiner respectfully disagrees and contends that a range which encompasses a somewhat narrower range establishes a prima facie case of obviousness.  Moreover, the examiner notes that Ishiwatari recognizes the lower the refractive index difference between the components, the better the effects of reflection or refraction at each boundary surface is suppressed.  Therefore, the examiner submits that a person having ordinary skill in the art at the time of the invention would have been motivated to further reduce the refractive index difference between the components to further improve the suppression of reflection or refraction at each boundary surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783